Order entered December 5, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01142-CV

                           ILLA PATRICE RODGERS, Appellant

                                                V.

                      CREEKWOOD SPRING CREEK, LLC, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-02010-2016

                                            ORDER
       We GRANT Deputy Court Reporter Denise Carrillo’s December 1, 2016 request for an

extension of time to file the reporter’s record. The time to file the reporter’s record is extended

to THIRTY DAYS from the date of this order.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE